This suit was instituted by plaintiff in error, Mary Todd, to recover of defendants in error, Geo. Todd and Mamie Todd, title to and possession of certain real estate situated in McLennan county, Tex. The parties will be designated as in the trial court. Defendants answered, and, among other matters set up in such answer, pleaded a compromise agreement and settlement of the issues of title to and right of possession of all the property described in plaintiff's petition. Plaintiff filed a supplemental petition, also setting up said agreement and confirming the same, and praying for judgment in accordance therewith. The case was submitted to the court, and judgment rendered in favor of plaintiff against defendants, according to the terms of said contract for title to and possession of 113 acres out of the lands described in said petition, and in favor of defendant Mamie Todd against plaintiff Mary Todd and defendant Geo. Todd for the title to and possession of the remainder of the lands described therein. The field notes of each of the several tracts awarded the respective parties were set out in detail in said judgment. Said judgment was rendered on April 27, 1925. No further proceedings were had in said court until June 22, 1925, at which time plaintiff filed her petition for writ of error, acceptance of service of the same by defendants, and writ of error bond in due form. No assignments of error are found in the transcript. We have examined the same, and have not found any fundamental error. The judgment of the trial court is therefore affirmed.
 *Page 70